IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-40449
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FELIX MEDINA,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. L-96-CV-28
                        - - - - - - - - - -
                           July 29, 1996
Before HIGGINBOTHAM, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Felix Medina, #54420-079, appeals from the district court's

dismissal of his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.   Medina has filed with

this court a request to proceed in forma pauperis (IFP) on

appeal.   Medina argues that the civil forfeiture of his property

and his subsequent sentence of incarceration constituted multiple



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40449
                                -2-

punishments for the same offense in violation of the Double

Jeopardy Clause.   We have reviewed the record and conclude that

Medina has not demonstrated that he will present a nonfrivolous

issue on appeal.   Accordingly, Medina's motion to proceed IFP on

appeal is DENIED and the appeal is DISMISSED.   See Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982); 5th Cir. R. 42.2.